UNITED STATES DISTRICT COURT
                                                                                        FILED
                              FOR THE DISTRICT OF COLUMBIA                                NOV - 4 2010
                                                                                    Clerk, U.S. District & Bankruptcy
                                                                                   Courts tor the District of ColumbIa

Charles T. Paladino,                           )
                                               )
                Petitioner,                    )
                                               )
        v.                                     )       Civil Action No.              10 1894
                                               )
Faron Paramore, U.S. Secret Service et aI., )
                                            )
              Respondents.                  )


                                   MEMORANDUM OPINION

        This matter, brought pro se, is before the Court on its initial review of petitioner's

"Expedited Petition for Writ of Habeas Corpus Ad Testificandum" accompanied by an

 application to proceed in forma pauperis. The Court will grant the application to proceed in

forma pauperis and dismiss the case for lack of jurisdiction.

       Petitioner is a state prisoner in Marienville, Pennsylvania. He claims that the U.S. Secret

Service promised to release him in exchange for information he obtained from a former cell mate

about an attack on President Barack Obama. He further claims that the Secret Service "blatantly

lied ... and persuaded [him] to release his information and refused to follow through with [his]

release from captivity." Petitioner therefore seeks issuance of a writ of habeas corpus so that he

can come to the District of Columbia "for argument." He lists the respondents as Faron Paramore,

United States Secret Service, Office of Congressional Affairs Communications Center, and

Senator Arlen Specter.

       Not only does the petition lack an arguable basis in law and fact, but it also names the

wrong respondents and is filed in the wrong court. The proper respondent in habeas corpus cases

is the petitioner's warden or immediate custodian. Rumsfeld v. Padilla, 542 U.S. 426, 439 (2004);
Blair-Bey v. Quick, 151 F.3d 1036, 1039 (D.C. Cir. 1998). /I[A] district court may not entertain a

habeas petition involving present physical custody unless the respondent custodian is within its

territorialjurisdiction./I Stokes v. Us. Parole Commission, 374 F.3d 1235, 1239 (D.C. Cir. 2004);

accord Rooney v. Secretary ofArmy, 405 F.3d 1029, 1032 (D.C. Cir. 2005) ("jurisdiction is proper

only in the district in which the immediate, not the ultimate, custodian is located/l) (internal

citations and quotation marks omitted). Petitioner's custodian is not within this Court's territorial

jurisdiction and the ends of justice would not be served by transferring the case to an appropriate

judicial district. The case therefore will be dismissed. A separate Order accompanies this

Memorandum Opinion.


                                               ~uIJ4-
                                              .'United States District Judge
Date: November 2,2010




                                                  2